In a proceeding to settle the account of the executor of the estate of Georgia Silverstein, the petitioner-objectant appeals (1) from a decision of the Surrogate’s Court, Queens County (Nahman, S.), dated November 16, 1998, and (2) from stated portions of an order of the same *396court, dated December 21, 1998, which, inter alia, denied those branches of her motion which were to serve amended objections to the final accounting and to reopen pretrial discovery.
Ordered that the appeal from the decision is dismissed, as no appeal lies from a decision (see, Schicchi v Green Constr. Corp., 100 AD2d 509); and it is further,
Ordered that the order is affirmed insofar as appealed from; and it is further,
Ordered that the respondent is awarded one bill of costs, payable by the appellant personally.
The Surrogate’s Court providently exercised its discretion in denying the appellant’s motion to amend her objections to the final accounting of the estate, and in declining to reopen pretrial discovery with respect thereto (see, SCPA 1410; 22 NYCRR 207.41; Matter of DeSantis, 266 AD2d 391).
The appellant’s remaining contentions are without merit. Santucci, J. P., Thompson, Friedmann and Krausman, JJ., concur.